[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Having heard the evidence and having examined the exhibits, in the context of Practice Book § 374, the court finds that judgment should enter for the plaintiff in the amount of $5,700. CT Page 12724
An offer of judgment in the amount of $5,700 was filed by the plaintiff on December 19, 1994. Pursuant to Connecticut General Statutes § 52-192a the plaintiff is awarded interest in the amount of $684.00 and attorney's fees of $350.
So Ordered,
LEVIN, JUDGE